N-CSRS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07322 THE INTEGRITY FUNDS (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: June 30, 2017 Item 1. Report to Shareholders THE INTEGRITY FUNDS Integrity Dividend Harvest Fund Integrity Energized Dividend Fund Integrity Growth & Income Fund Integrity High Income Fund Williston Basin/Mid-North America Stock Fund Semi-Annual Report June 30, 2017 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA INTEGRITY DIVIDEND HARVEST FUND DEAR SHAREHOLDERS: Enclosed is the report of the operations for the Integrity Dividend Harvest Fund (the “Dividend Harvest Fund” or “Fund”) for the six months ended June 30, 2017. The Fund’s portfolio and related financial statements are presented within for your review. The first quarter of 2017 saw the S&P 500 Index (“S&P”) return 6.07%. Overall, investors were optimistic in the quarter as they continued to digest the new administration’s pro-business rhetoric. The Consumer Confidence Index reached highs not seen since 2000 as consumers expressed much greater optimism regarding the short-term outlook for business, jobs and personal income prospects. As expected, the U.S. Federal Reserve voted to raise interest rates for the first time in 2017 at its two-day Federal Open Market Committee (“FOMC”) March meeting. At a press conference following the decision, Federal Reserve Chairwoman Janet Yellen said, “Our decision to make another gradual reduction in the amount of policy accommodation reflects the economy’s continued progress toward the employment and price-stability objectives assigned to us by law.” Information Technology was the best performing sector over the first quarter as computer hardware and semiconductor companies provided optimistic guidance. Consumer Discretionary and Healthcare had the next best returns. Consumer Discretionary was likely aided by positive consumer sentiment and wage growth. Healthcare got a boost from Congress’s inability to pass any reform legislation in the quarter. Energy and Telecommunications were the only negative sectors. Energy equities fell along with oil prices as U.S. oil inventory numbers came in higher than expected. In Telecommunications, the largest companies introduced unlimited data plans to compete with the smaller providers, causing competition and pricing concerns. The second quarter saw the S&P return 3.09%. Investors remained bullish in the quarter as they continued to digest positive economic data. The U.S. economy added an average of 194,000 jobs per month in the second quarter, compared to an average of 166,000 jobs per month in the first quarter and an average of 187,000 per month in 2016. Unemployment remained low while wage growth stayed positive yet modest. Earnings season wrapped up with S&P earnings per share growing 13.9% year-over-year on revenue growth of 7.7%. As expected, the FOMC voted to raise interest rates for the second time this year at its June meeting. The Fed said it currently expects to begin implementing a balance sheet normalization program this year, provided that the economy evolves as broadly as anticipated. Healthcare was the best performing sector over the second quarter as it appeared less likely that Congress will be able to repeal any material aspects of the Affordable Care Act any time soon. Industrials and Financials had the next best returns. Industrials lifted as global manufacturing started to show some signs of life, notably in the U.S. and Europe. Financials rebounded from their recent underperformance as all 34 of the nation's biggest banks passed their stress test for the first time in seven years, enabling them to increase capital returns. Mirroring the first quarter, Telecommunications and Energy were the only negative sectors.
